This is a bill in equity brought to secure a reconveyance of a certain parcel of land together with a building thereon which plaintiff alleges was, contrary to his intention, conveyed by him to the defendant and her sister. The judge found that “[a]t the time that the . . . [plaintiff] executed the deed he knew the nature and consequence of the instrument and, in any event, the . . . [defendant] did not know and had no reason to know otherwise.” The plaintiff appeals from a final decree dismissing the bill. The findings of the judge were not “plainly wrong.” Selig v. Wexler, 355 Mass. 671, 672. The judge was not required to believe the plaintiff’s testimony. Likewise there was no error in allowing the attorney who represented the plaintiff in the conveyance of the property to represent the defendant in the present litigation. Full disclosure was made at the outset of the trial and the plaintiff made no objection.

Decree affirmed with costs of appeal.